DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 7/18/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
claim 1 recites “the other catheter” (seven occurrences) in lines 9-10, 11, 12-13, 16, 17, 18, and 19, but the recitations should be “the another catheter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 23-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the instrument” in line 2 in which there is insufficient antecedent basis of this recitation in the claim.  Also, it is not clear what relationship this “instrument” has with the other recitations in the claim.  Clarification is required.
Claim 8 is rejected by virtue of its dependence from claim 7.
Claim 23 recites “the distal tip of the instrument” in lines 1-2 in which there are insufficient antecedent bases for “the instrument” and its “distal tip” in the claim.  Also, it is not clear what relationship this “instrument” has with the other recitations in the claim.  Clarification is required.
Claim 24 recites “the distal tip of the instrument” in line 3 in which there are insufficient antecedent bases for “the instrument” and its “distal tip” in the claim.  Also, it is not clear what relationship this “instrument” has with the other recitations in the claim.  Clarification is required.
Claim 25 recites “the distal portion of the instrument” in lines 1-2 in which there are insufficient antecedent bases for “the instrument” and its “distal portion” in the claim.  Also, it is not clear what relationship this “instrument” has with the other recitations in the claim.  Clarification is required.
Claim 26 recites “the instrument” in lines 1-2 in which there is insufficient antecedent basis of this recitation in the claim.  Also, it is not clear what relationship this “instrument” has with the other recitations in the claim.  Clarification is required.
Claim 27 recites “the distal portion of the instrument” in lines 1-2 in which there are insufficient antecedent bases for “the instrument” and its “distal portion” in the claim.  Also, it is not clear what relationship this “instrument” has with the other recitations in the claim.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 23, 25-27, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,719,772 (Trask)(previously cited) in view of U.S. Patent Application Publication No. 2011/0306953 (Pineau)(previously cited), and further in view of U.S. Patent Application Publication No. 2007/0088279 (Shue)(previously cited), and further in view of U.S. Patent Application Publication No. 2014/0046214 (Devgon ‘214)(previously cited).
First set of rejections
Trask teaches a catheter assembly comprising a catheter adapter (the sheath device 14 of Trask) having a distal end from which a catheter (the tubular sheath 32 of Trask) extends, a first port (the cap 36 of Trask) formed at a proximal end by which an introducer needle (the dilator 18 of Trask) is selectively coupled to the catheter adapter, and a side port (the branch port 42 of Trask).  Trask teaches that the tubing 44 connected to the branch port 42 may be used to sample blood from the patient (col. 4, line 59 to col. 5, lines 4 of Trask).
Pineau teaches a vascular access device a housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau) and an instrument (the adapter 34, the elbow piece 36, the flexible conduit 37, and the needle 38 of Pineau) disposed within the housing.  Pineau teaches that other applications, especially in the medical field, are possible using multifunctional devices according to the invention equipped with various specific instruments (paragraph 0094 of Pineau).  In the same field of medical retracting devices, Shue teaches an adapter comprising a cavity 3 configured to receive a syringe (FIGS. 18-29 of Shue; paragraphs 0089-0096 of Shue).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Pineau in the application of blood collection using (1) the cavity 3 of Shue for the adapter 34 of Pineau and (2) the syringe of Shue since Pineau teaches that other applications, especially in the medical field, are possible and Shue teaches one such application.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blood collection arrangement of the combination of Pineau and Shue with the catheter assembly of Trask such that the tube 6 of Pineau is connected to the branch port 42 of Trask since Trask teaches that the tubing is connected to the branch port 42 may be used to sample blood from the patient and the combination of Pineau and Shue provides such a method of blood sampling and/or it is simple substitution of one known element for another to obtain predictable results.  
The combination uses an instrument for blood collecting including cavity 3 of Shue (as the replacement for the adapter 34 of Pineau), the elbow piece 36, the flexible conduit 37, and the needle 38 of Pineau.  Devgon ‘214 teaches that a cannula 6200 with a proximal end 6205 and a narrower distal end 6210 is a suitable substitute for blood sampling (paragraph 0068-0073 of Devgon ‘214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cannula 6200 with the proximal end 6205 and the narrower distal end 6210 of Devgon ‘214 in place of the flexible conduit 37 and the needle 38 of Pineau since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a vascular access device, comprising:
a catheter assembly comprising a catheter adapter (the sheath device 14 of Trask) having a distal end from which a catheter (the tubular sheath 32 of Trask) extends, a first port (the cap 36 of Trask) formed at a proximal end by which an introducer needle (the dilator 18 of Trask) is selectively coupled to the catheter adapter, and a side port (the branch port 42 of Trask); and
an extension comprising: a housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau), a proximal end, a distal end that is coupled to the side port of the catheter adapter (the tube 6 of Pineau is connected to the branch port 42 of Trask), and a slot (the slot 17 of Pineau), wherein the slot comprises a proximal end and a distal end, wherein the proximal end of the slot is distal to the proximal end of the housing; and another catheter (the cavity 3 of Shue, the elbow piece 36 of Pineau, and the cannula 6200 of Devgon ‘214) disposed within the housing, 
wherein the other catheter comprises a proximal end (the cavity 3 of Shue and the elbow piece 36 of Pineau) and a distal portion forming a distal tip through which blood can be collected (the cannula 6200 of Devgon ‘214), 
wherein the proximal end of the other catheter extends out through the slot to form a blood collection adapter (the cavity 3 of Shue), the proximal end of the other catheter, including the blood collection adapter, being configured to move along the slot from a proximal position distal to the proximal end of the slot to a distal position (see FIGS. 8a-8c of Pineau), 
wherein the vascular access device is configured such that, when the proximal end of the other catheter is in the proximal position distal to the proximal end of the slot, the distal tip of the other catheter is disposed within the housing (see FIG. 8a of Pineau), 
wherein in response to movement of the proximal end of the other catheter from the proximal position to the distal position, the distal tip of the other catheter is configured to advance out through the catheter to thereby enable blood to be collected directly from a patient’s vasculature via the blood collection adapter (see FIG. 8c of Pineau and the use of the cavity 3 of Shue).
With respect to claim 3, the combination teaches or suggests that the housing is rigid or semi-rigid (the intermediate portion 3, the adapter 4, and the conduit 5 of Pineau are rigid or semi-rigid).
With respect to claim 7, the combination teaches or suggests an advancement tab coupled with the instrument (the posterior longitudinal indentation 33 of Pineau).
With respect to claim 8, the combination teaches or suggests that the advancement tab is offset from the slot (the posterior longitudinal indentation 33 is offset from the slot 17 of Pineau).
With respect to claim 23, the combination teaches the collection of blood using the cannula 6200 of Devgon ‘214. Devgon ‘214 teaches different configurations for the blood sampling tip (FIGS. 30-31 and paragraphs 0110-0111 of Devgon ‘214).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the distal tips of Devgon ‘214 in the cannula 6200 of Devgon ‘214 because it is a simple substitution of one known element for another to obtain predictable results.  Thus, the combination teaches or suggests that the distal tip of the instrument includes a plurality of holes (the plurality of holes of Devgon ‘214).
With respect to claim 25, the combination teaches or suggests that the distal portion of the instrument has a smaller outer diameter than a proximal portion of the instrument (the narrower distal end 6210 of the cannula 6200 of Devgon ‘214 is smaller than the cavity 3 of Shue and the elbow piece 36 of Pineau).  
With respect to claim 26, the combination teaches or suggests that a stiffness of the instrument varies along a length of the instrument (the stiffnesses are different for the cavity 3 of Shue, the elbow piece 36 of Pineau, the proximal end 6205 of the cannula 6200 of Devgon ‘214 of Devgon ‘214, and the narrower distal end 6210 of the cannula 6200 of Devgon ‘214).  
With respect to claim 27, the combination teaches or suggests that the distal portion of the instrument is less rigid than a proximal portion of the instrument (the narrower distal end 6210 of the cannula 6200 of Devgon ‘214 is less rigid than any of the cavity 3 of Shue, the elbow piece 36 of Pineau, and the proximal end 6205 of the cannula 6200 of Devgon ‘214 of Devgon ‘214).  
With respect to claim 29, the combination teaches or suggests that the catheter assembly includes a septum that separates the first port from the catheter (the hemostatic valve of Trask).  
With respect to claim 31, the combination teaches or suggests a syringe that is configured to couple to the blood collection adapter (the syringe of Shue; paragraphs 0089-0096 of Shue).  
Second set of rejections
Trask teaches a catheter assembly comprising a catheter adapter (the sheath device 14 of Trask) having a distal end from which a catheter (the tubular sheath 32 of Trask) extends, a first port (the cap 36 of Trask) formed at a proximal end by which an introducer needle (the dilator 18 of Trask) is selectively coupled to the catheter adapter, and a side port (the branch port 42 of Trask).  Trask teaches that the tubing 44 connected to the branch port 42 may be used to sample blood from the patient (col. 4, line 59 to col. 5, lines 4 of Trask).
Pineau teaches a vascular access device a housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau) and an instrument (the adapter 34, the elbow piece 36, the flexible conduit 37, and the needle 38 of Pineau) disposed within the housing.  Pineau teaches that other applications, especially in the medical field, are possible using multifunctional devices according to the invention equipped with various specific instruments (paragraph 0094 of Pineau).  In the same field of medical retracting devices, Shue teaches an adapter comprising a cavity 51 configured to receive a blood collection tube 6, 6’, wherein the adapter further comprises a cannula 30 disposed within the cavity 51 and configured to puncture a septum of the blood collection tube in response to the blood collection tube being advanced into the cavity of the adapter (FIGS. 30-35 of Shue; paragraphs 0097-0102 of Shue).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Pineau in the application of blood collection using (1) the cavity 51 of Shue for the adapter 34 of Pineau and (2) the blood collection tube of Shue since Pineau teaches that other applications, especially in the medical field, are possible and Shue teaches one such application.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blood collection arrangement of the combination of Pineau and Shue with the catheter assembly of Trask such that the tube 6 of Pineau is connected to the branch port 42 of Trask since Trask teaches that the tubing is connected to the branch port 42 may be used to sample blood from the patient and the combination of Pineau and Shue provides such a method of blood sampling and/or it is simple substitution of one known element for another to obtain predictable results.  
The combination uses an instrument for blood collecting including cavity 51 of Shue (as the replacement for the adapter 34 of Pineau), the elbow piece 36, the flexible conduit 37, and the needle 38 of Pineau.  Devgon ‘214 teaches that a cannula 6200 with a proximal end 6205 and a narrower distal end 6210 is a suitable substitute for blood sampling (paragraph 0068-0073 of Devgon ‘214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cannula 6200 with the proximal end 6205 and the narrower distal end 6210 of Devgon ‘214 in place of the flexible conduit 37 and the needle 38 of Pineau) since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a vascular access device, comprising:
a catheter assembly comprising a catheter adapter (the sheath device 14 of Trask) having a distal end from which a catheter (the tubular sheath 32 of Trask) extends, a first port (the cap 36 of Trask) formed at a proximal end by which an introducer needle (the dilator 18 of Trask) is selectively coupled to the catheter adapter, and a side port (the branch port 42 of Trask); and
an extension comprising: a housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau), a proximal end, a distal end that is coupled to the side port of the catheter adapter (the tube 6 of Pineau is connected to the branch port 42 of Trask), and a slot (the slot 17 of Pineau), wherein the slot comprises a proximal end and a distal end, wherein the proximal end of the slot is distal to the proximal end of the housing; and another catheter (the cavity 51 of Shue, the elbow piece 36 of Pineau, and the cannula 6200 of Devgon ‘214) disposed within the housing, 
wherein the other catheter comprises a proximal end (the cavity 51 of Shue and the elbow piece 36 of Pineau) and a distal portion forming a distal tip through which blood can be collected (the cannula 6200 of Devgon ‘214), 
wherein the proximal end of the other catheter extends out through the slot to form a blood collection adapter (the cavity 51 of Shue), the proximal end of the other catheter, including the blood collection adapter, being configured to move along the slot from a proximal position distal to the proximal end of the slot to a distal position (see FIGS. 8a-8c of Pineau), 
wherein the vascular access device is configured such that, when the proximal end of the other catheter is in the proximal position distal to the proximal end of the slot, the distal tip of the other catheter is disposed within the housing (see FIG. 8a of Pineau), 
wherein in response to movement of the proximal end of the other catheter from the proximal position to the distal position, the distal tip of the other catheter is configured to advance out through the catheter to thereby enable blood to be collected directly from a patient’s vasculature via the blood collection adapter (see FIG. 8c of Pineau and the use of the cavity 51 of Shue).
With respect to claim 2, the combination teaches or suggests that the blood collection adapter (the cavity 51 of Shue), comprises a cavity configured to receive a syringe or a blood collection tube, wherein the blood collection adapter further comprises a cannula disposed within the cavity and configured to puncture a septum of the syringe or the blood collection tube in response to the syringe or the blood collection tube being advanced into the cavity of the blood collection adapter (FIGS. 30-35 of Shue; paragraphs 0097-0102 of Shue).
With respect to claim 3, the combination teaches or suggests that the housing is rigid or semi-rigid (the intermediate portion 3, the adapter 4, and the conduit 5 of Pineau are rigid or semi-rigid).
With respect to claim 5, the combination teaches or suggests that the blood collection adapter (the cavity 51 of Shue) is angled with respect to the housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau).
With respect to claim 7, the combination teaches or suggests an advancement tab coupled with the instrument (the posterior longitudinal indentation 33 of Pineau).
With respect to claim 8, the combination teaches or suggests that the advancement tab is offset from the slot (the posterior longitudinal indentation 33 is offset from the slot 17 of Pineau).
With respect to claim 23, the combination teaches the collection of blood using the cannula 6200 of Devgon ‘214. Devgon ‘214 teaches different configurations for the blood sampling tip (FIGS. 30-31 and paragraphs 0110-0111 of Devgon ‘214).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the distal tips of Devgon ‘214 in the cannula 6200 of Devgon ‘214 because it is a simple substitution of one known element for another to obtain predictable results.  Thus, the combination teaches or suggests that the distal tip of the instrument includes a plurality of holes (the plurality of holes of Devgon ‘214).
With respect to claim 25, the combination teaches or suggests that the distal portion of the instrument has a smaller outer diameter than a proximal portion of the instrument (the narrower distal end 6210 of the cannula 6200 of Devgon ‘214 is smaller than the cavity 51 of Shue and the elbow piece 36 of Pineau).  
With respect to claim 26, the combination teaches or suggests that a stiffness of the instrument varies along a length of the instrument (the stiffnesses are different for the cavity 51 of Shue, the elbow piece 36 of Pineau, the proximal end 6205 of the cannula 6200 of Devgon ‘214 of Devgon ‘214, and the narrower distal end 6210 of the cannula 6200 of Devgon ‘214).  
With respect to claim 27, the combination teaches or suggests that the distal portion of the instrument is less rigid than a proximal portion of the instrument (the narrower distal end 6210 of the cannula 6200 of Devgon ‘214 is less rigid than any of the cavity 51 of Shue, the elbow piece 36 of Pineau, the proximal end 6205 of the cannula 6200 of Devgon ‘214 of Devgon ‘214).  
  With respect to claim 29, the combination teaches or suggests that the catheter assembly includes a septum that separates the first port from the catheter (the hemostatic valve of Trask).  
With respect to claim 32, the combination teaches or suggests a blood collection tube that is configured to couple to the blood collection adapter (the cavity 51 with the blood collection tube of Shue; FIGS. 30-35 of Shue; paragraphs 0097-0102 of Shue).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trask, in view of Pineau, and further in view of Shue, and further in view of Devgon ‘214, and further in view of U.S. Patent No. 5,100,395 (Dudar)(previously cited).
The combination teaches or suggests a vascular access device, comprising: a catheter assembly comprising a catheter adapter (the sheath device 14 of Trask) having a distal end from which a catheter (the tubular sheath 32 of Trask) extends, a first port (the cap 36 of Trask) formed at a proximal end by which an introducer needle (the dilator 18 of Trask) is selectively coupled to the catheter adapter, and a side port (the branch port 42 of Trask); and an extension comprising: a housing (the intermediate portion 3, the adapter 4, the conduit 5, and the flexible tube 6 of Pineau), a proximal end, a distal end that is coupled to the side port of the catheter adapter (the tube 6 of Pineau is connected to the branch port 42 of Trask), and a slot (the slot 17 of Pineau); and an instrument (the cavity 3, 51 of Shue, the elbow piece 36 of Pineau, and the cannula 6200 of Devgon ‘214) disposed within the housing, 
Dudar teaches that a conventional fluid infusion arrangement includes assorted Y-adapters so as permit various access/infusion port locations to the patient (FIG. 6 and col. 9, lines 4-25 of Dudar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use assorted Y-adapters in the combination so as permit various access/infusion port locations to the patient.  Further, the combination teaches the connection of the tube 6 of Pineau to the branch port 42 of Trask. Dudar teaches that Y-adapters are used to make such connections (FIG. 6 and col. 9, lines 4-25 of Dudar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Y-adapter of Dudar to connect the tube 6 of Pineau to the branch port 42 of Trask since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) a type of connection is required and Dudar teaches one such connection.
With respect to claim 22, the combination teaches or suggests that the catheter assembly further includes a Y adapter that is coupled to the side port, the distal end of the housing being coupled to the side port via a first port of the Y adapter (the Y-adapter of Dudar).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Trask, in view of Pineau, and further in view of Shue, and further in view of Devgon ‘214, and further in view of U.S. Patent Application Publication No. 2014/0364766 (Devgon ‘766)(previously cited).
The combination teaches the connection of the tube 6 of Pineau to the branch port 42 of Trask. Devgon ‘766 teaches that an O-ring, gasket, or self-sealing port may be used so as to protect against leaks (paragraphs 0080 and 0107 of Devgon ‘766).1 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an O-ring, gasket, or self-sealing port of Devgon ‘766 when connecting the tube 6 of Pineau to the branch port 54 of Trask since it prevents against leaks.
With respect to claim 24, the combination teaches or suggests that the catheter assembly further includes a valve that forms a fluid seal between the side port and the housing, and wherein the distal tip of the instrument is configured to penetrate the valve (an O-ring, gasket, or self-sealing port Devgon ‘766).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Trask, in view of Pineau, and further in view of Shue, and further in view of Devgon ‘214, and further in view of U.S. Patent No. 3,572,333 (Hubert)(previously cited).
The combination teaches the connection of the tube 6 of Pineau to the branch port 42 of Trask. Hubert teaches that standard Luer-Lok connections are used to make such connections (col. 3, lines 10-15 of Hubert)2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Luer-Lok connection of Hubert to connect the tube 6 of Pineau to the branch port 54 of Trask since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) a type of connection is required and Hubert teaches one such connection.
With respect to claim 33, the combination teaches or suggests that the distal end of the housing includes a luer coupling mechanism (the Luer-Lok connection of Hubert).

Response to Arguments
The Applicant’s arguments filed 7/18/2022 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Prior art rejections
The Applicant’s arguments with respect to claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, there is a new grounds of rejections based on the teachings of Devgon ‘214.  In particular, the combination uses an instrument for blood collecting including cavity 3 or 51 of Shue (as the replacement for the adapter 34 of Pineau), the elbow piece 36, the flexible conduit 37, and the needle 38 of Pineau.  Devgon ‘214 teaches that a cannula 6200 with a proximal end 6205 and a narrower distal end 6210 is a suitable substitute for blood sampling (paragraph 0068-0073 of Devgon ‘214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cannula 6200 with the proximal end 6205 and the narrower distal end 6210 of Devgon ‘214 in place of the flexible conduit 37 and the needle 38 of Pineau) since it is a simple substitution of one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0088 of U.S. Patent Application Publication No. 2016/0045715 teaches this as well.
        
        2 Column 4, lines 5-20 of U.S. Patent No. 4,795,434 and paragraph 0039 of U.S. Patent Application Publication No. 2014/0343456 disclose this as well.